Title: From Benjamin Franklin to Fleury, 29 January 1780
From: Franklin, Benjamin
To: Fleury, François-Louis Teissèdre de


Sir,
Passy, Jan. 29. 1780.
Having as yet had no Medal struck here, I am not acquainted with any Artist of that sort. If you can find one, and bring him to me, I will endeavour to agree with him to get it done as soon as may be; but I cannot imagine it possible in so short a time as you mention. I cannot state any certain Sum till I have talked with the artist. I thought to enquire of Mr. Tillet hotel des Monnoyes who must be acquainted with such Artists. He is your Neighbour, and I wish you would request him as from me, to recommend one.
With the greatest Esteem, I have the honour to be &c.
M. Le Colonel fleury hotel de Picardy Rue de Seine.
